In this case the notes made by Shelfer to Gore, the $1,000.00 in cash paid by Shelfer to Gore and the $2,000.00 bank certificate of deposit made payable to Gore constituted assets for which Gore had exchanged the property of Wilder in which Gore had no legal or equitable interest and by the transaction Gore acquired no property interest in the assets so obtained. The transaction amounted to a fraudulent transfer of assets to defeat the claim of creditors and while a bill in equity might have been maintained to reform the instruments, without praying further relief, we see no reason why the entire matter should not have been disposed of in one suit, which course was pursued in this case.
The Court acquired equity jurisdiction to determine thebona fides of the dealings between Wilder and Gore and to determine whether or not the property involved was the property of Wilder or the property of Gore and to enjoin the transfer or sale of the property, and having such jurisdiction, the Court of Chancery had complete jurisdiction and authority under the general prayer of the bill to do complete justice. Donegan v. Baker  Holmes Co., 73 Fla. 241, 74 So. 202; Farrell v. Forest Investment Co., 73 Fla. 191, 74 So. 216; Szabo v. Speckman,73 Fla. 374, 74 So. 411 *Page 311 
; Commercial Bank v. First National Bank of Gainesville,80 Fla. 685, 87 So. 315.
The petition for rehearing is denied.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, AND BUFORD, J. J., concur.
BROWN, J., dissents.